EXHIBIT 10.2
TANDY BRANDS ACCESSORIES, INC.
1995 STOCK DEFERRAL PLAN FOR NON-EMPLOYEE DIRECTORS
Amendment No. 2
     THIS AMENDMENT NO. 2 to the Tandy Brands Accessories, Inc. 1995 Stock
Deferral Plan for Non-Employee Directors (the “Plan”) is dated December 31,
2008, to amend the Plan in the following respects:
     WHEREAS, the Plan was established by Tandy Brands Accessories, Inc., a
Delaware corporation (the “Company”), and was subsequently amended;
     WHEREAS, in accordance with Section 8.1 of the Plan, the Plan shall be
administered by the Company’s Board of Directors (the “Board”) and the Board
shall have the discretion to amend the Plan; and
     WHEREAS, the Board has determined to amend the Plan by making such changes
as necessary to comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”).
     NOW THEREFORE, effective December 31, 2008, the Plan is hereby amended in
the following respects:
     1. Deferral Elections. Section 3.1(a) of the Plan shall be deleted in its
entirety and replaced with the following:
          “(a) Deferral Elections. Commencing on the effective date of the Plan,
payment of the Retainer Fees and/or Meeting Fees may be deferred by election of
the Non-Employee Director. Each such Deferral Election of the Retainer Fees
and/or Meeting Fees shall be made pursuant to a form and at such time as the
Company shall require, provided that each such form shall be executed no later
than the last day of December immediately preceding the calendar year for which
the Non-Employee Director elects to defer receipt of the Retainer Fees and/or
Meeting Fees. Notwithstanding the foregoing, on the date a Non-Employee Director
first becomes a member of the Board, he may make such Deferral Election of
Retainer Fees and/or Meeting Fees, in such form as the Company shall require,
within thirty (30) days of such date. In such event, his election to participate
in the Plan shall become effective immediately. At the time a Non-Employee
Director makes a Deferral Election pursuant to this Section 3.1(a), the
Non-Employee Director shall elect the manner and date upon which his benefit
under the Plan (an “Initial Election”) shall be distributed. A Non-Employee
Director shall have the option to change his or her Initial Election to postpone
or modify the manner of payment of his benefit from that initially elected to be
effective; provided that such election (the “Subsequent Election”) is received
by the Company at least twelve months before the original distribution date in
effect prior to the Subsequent Election, and the modified distribution date
shall occur no earlier than five years from the original distribution date.
Under no circumstances shall a modification of the original distribution date
result in an acceleration of payments in violation of Section 409A of

1



--------------------------------------------------------------------------------



 



the Code. The distribution elections described in this paragraph must be made on
a form supplied by the Company for that purpose.”
     2. Change of Control. Section 10.3(b) of the Plan shall be deleted in its
entirety and replaced with the following:
          “(b) “Change of Control” shall mean the occurrence of any of the
following events:
               (i) any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company;
               (ii) any one person, or more than one person acting as a group,
acquires (or has acquired during any twelve month period) ownership of stock of
the Company possessing 30% or more of the total voting power of the stock of the
Company;
               (iii) a majority of the members of the Board is replaced during
any twelve month period by directors whose appointment is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or
               (iv) any one person, or more than one person acting as a group,
acquires (or has acquired during any twelve month period) assets from the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions.
          The determination of whether a Change of Control has occurred shall be
made by the Board in accordance with the provisions of Section 409A of the Code
and the Treasury Regulations promulgated thereunder.”
     3. Effect on Plan. Except as otherwise set forth in this Amendment No. 2,
the Plan shall remain in full force and effect.
     IN WITNESS WHEREOF, the Company, by its duly authorized officer, has
executed this Amendment No. 2 to the Plan effective as of the date first
indicated above.

            TANDY BRANDS ACCESSORIES, INC.
a Delaware corporation
      By:   /s/ Craig Mackey         Name:   Craig Mackey        Title:   Chief
Financial Officer     

2